This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P.J., AND TERRELL AND BUFORD, J.J., concur
                          ON REHEARING.                           Division B.                   Opinion filed May 7, 1931.
1.  Generally the mere addition of the words "agent" or "trustee" to the name of the obligor without disclosing his principal's identity does not exempt him from personal liability on the note.
2.  When the question of whether or not one is the holder of a promissory note in due course, is clearly put in issue, that fact becomes one for the determination of a jury.
3.  Ordinarily the holder of a promissory note is presumed to have acquired it in good faith and to be a holder in due course. This presumption however may be impeached and when it is and evidence is offered to prove that the note was not acquired in good faith, the burden is then shifted to the holder to prove that he took it free from defect or infirmity.
A writ of error to the Circuit Court for Polk County; Harry G. Taylor, Judge.
Reversed on Rehearing.
G. P. Garrett, for Plaintiff in Error;
Huffaker  Edwards and Akerman  Akerman, for Defendant in Error. *Page 820 
                   ON PETITION FOR REHEARING.